Citation Nr: 0321540	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  97-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for acne.

2.  Entitlement to service connection for hidradenitis of the 
left axilla.

3.  Entitlement to service connection for left upper 
extremity nerve damage proximately due to hidradenitis of the 
left axilla.

4.  Entitlement to service connection for a psychiatric 
disorder, including whether this disability may be 
proximately due to a service-connected disability.

5.  Entitlement to service connection for a disability 
manifested by cracking and bleeding of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from December 1973 to June 
1975.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for the above-noted claims.  The denials of 
service connection were duly appealed.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in March 
1998, a transcript of which has been associated with the 
claims file.

In June 1998 and July 1999, the Board remanded the issues to 
the RO for additional evidentiary development.  In April 
2003, a Supplemental Statement of the Case was issued, which 
continued the denials of service connection.  


FINDINGS OF FACT

1.  The veteran had no service in Vietnam during the Vietnam 
era; thus he is not presumed to have been exposed to Agent 
Orange during his Vietnam service.

2.  There is no objective evidence demonstrating that the 
veteran was exposed to toxic chemicals, including Agent 
Orange, during active service.  

3.  There is clear and unmistakable evidence demonstrating 
that acne vulgaris of the face and back existed at the 
veteran's induction into active service.

4.  The credible and probative evidence of record shows that 
the veteran's acne disability did not undergo an increase in 
severity during service.

5.  Hidradenitis of the left axilla was not present in 
service, and it is not causally related to an incident of 
service.

6.  A disability manifested by cracking and bleeding of the 
hands was not present in service, and it is not causally 
related to an incident of service.  

7.  The competent and probative medical evidence of record 
demonstrates that the veteran's claimed psychiatric disorder 
was not incurred in or aggravated by service, and it is not 
etiologically associated with his military service or a 
service-connected disability.  

8.  The veteran's left upper extremity nerve damage is 
claimed to be proximately due to an injury that is not itself 
service-connected.


CONCLUSIONS OF LAW

1.  The evidence establishes that the veteran had acne 
vulgaris of the back and face at the time of his into his 
induction into service and was not aggravated during service; 
therefore, the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002).

2.  The presumption of soundness having been rebutted, the 
competent evidence of record also supports a specific finding 
that there was no increase in the veteran's acne during 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2002).

3.  Service connection for acne on a direct basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).

4.  Hidradenitis of the left axilla was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303 (2002).

5.  A disability manifested by cracking and bleeding of the 
hands was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2002).

6.  A psychiatric disability was not incurred in or 
aggravated by service, and no current psychiatric disorder is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2002).

7. Left upper extremity nerve damage is not proximately due 
to, the result of, or aggravated by a service-connected 
disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310(a) (2002); 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - Duty to Assist

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether another remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
March 1997 Statement of the Case (SOC), the March 1999 and 
April 2003 Supplemental Statements of the Case (SSOCs), and 
associated correspondence issued since the veteran filed his 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
He was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in the April 2003 SSOC.  The RO also advised the 
veteran of the evidence obtained and considered in deciding 
his claims in the SSOC issued in April 2003.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002) (requiring that Board identify documents in file 
providing VCAA notification).

Accordingly, the VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

A review of the veteran's service medical records discloses 
that the December 1973 enlistment examination documented acne 
vulgaris on the back and face.  In August 1974, he was seen 
with complaints of acne.  In April 1975, he was seen with 
complaints of a rash.  The skin rash was initially attributed 
to a fungus reaction and id reaction.  The assessment was 
later changed to contact dermatitis due to laundry soap.  The 
veteran's April 1975 separation examination was negative for 
any pertinent abnormalities.  

VA examination report dated in November 1978 revealed acne on 
the chest and back.  The veteran reported the onset of a 
psychiatric illness in 1974.  A psychiatric examination was 
conducted, and a diagnosis of anxiety reaction was provided.

Private medical records dated from 1976 to 1978 show 
treatment for various skin disorders, including acne 
vulgaris, eczematoid dermatitis, and acne.  

VA clinical records dated in December 1978 show that the 
veteran was diagnosed with chronic hidradenitis of the left 
axilla.  In February 1979, he underwent excision and primary 
closure with Z-plasty for chronic hidradenitis of the left 
axilla.

Private medical records dated from 1979 to 1988 show 
continued treatment for residuals, status post left axillary 
injury, to include neuritis in the left upper extremity.  

The veteran was accorded a VA psychiatric consultation in 
July 1988.  The diagnosis was dysthmic disorder.  It was 
noted that the onset of his depression seemed related to his 
left axilla injury.  

The veteran was accorded a VA examination in July 1988.  The 
examination revealed the following diagnoses:  residuals of 
surgical injury to left axilla with skin, nerve, and muscle 
grafts; residual nerve damage, dysthmic disorder, and 
hidradenitis left axilla.  

Private medical records dated from 1988 to 1990 show 
treatment for dermatitis, eczema, dermatitis, and depression.  

In a statement dated in May 1990, HR, MD, reported that he 
had been treating the veteran for chronic hand eczema, which 
was probably related to toxic chemical exposure; migraine 
headaches; a non-healing left axillary lesion, resultant in 
multiple surgical procedures on the left upper extremity; and 
depression.  The depression was noted to be secondary to his 
physical disorders and his fears concerning Agent Orange 
exposure.  

In a statement dated in May 1991, DN, MD, reported that, due 
to past heavy exposure to dioxin, the veteran suffered from 
chronic recurring dermatitis (chloracne) of the hands, face, 
back, chest, and groin area; inadequate healing of a left 
axilla wound, requiring multiple repairs leading to nerve 
damage; and chronic pain.  

The veteran was accorded a VA examination in September 1991.  
The diagnoses were acne vulgaris with cyst component; 
chloracne by history, no active disease currently; seborrheic 
dermatitis; superficial folliculitis; and status post 
multiple surgical procedures with graft, left axilla.  

During his March 1998 hearing before the undersigned, the 
veteran testified that within one year of his separation from 
service he had been treated for moderately severe acne 
vulgaris.  He said that in February 1979 he had undergone 
surgery for excision and closure for chronic hidradenitis of 
the left axilla.  He had received ongoing treatment for a 
variously diagnosed skin disorder and residuals of 
hidradenitis of the left axilla.  He stated that, while 
stationed in Hawaii in 1975, he had been detailed to dispose 
of barrels which contained toxic chemicals, including Agent 
Orange.  He further stated that, at the time of separation 
from service, he was nervous because of employment 
uncertainty.  

In September 1998, a response was received from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicating that the Center was unable to document that 
herbicides were used or stored in Hawaii in 1975.  It was 
also noted that the U.S. Army Freedom of Information Act 
Office had no records submitted for the 125th Signal 
Battalion (125th Sig Bn) for 1975.  It was advised that 
information concerning the military's storage or use of other 
chemicals in Hawaii in 1975 could be requested through an 
inquiry, in writing, to the Commander, USA Medical Command, 
at Ft. Sam Houston, Texas, and to the Office of the Surgeon 
General, in Falls Church, Virginia.  

The veteran was accorded a VA examination in December 1998.  
The examiner reviewed the claims folder.  The veteran 
complained of a chronic skin condition that affected his left 
axilla and later spread to the front and back of his chest 
and groin area.  He felt embarrassed due to scarring from the 
skin condition.  He said he experienced left hand weakness 
due to nerve damage following surgery to the left axilla.  
The diagnoses were adjustment disorder with anxious and 
depressed mood secondary to skin condition, and adenitis of 
the left axilla.  

A request to Ft. Sam Houston was forwarded to the Department 
of Army Center for Health Promotion and Preventive Medicine 
at the Aberdeen Proving Ground in Maryland.  That office 
replied, in December 1999, that it had no information 
regarding chemical exposure, and could not provide any 
information.  It was advised that the foremost authorities in 
the area of chemical exposure and its effects were the U.S. 
Army Chemical School in Ft. McClellan and the U.S. Soldier 
and Biological Chemical at the Aberdeen Proving Ground.

In October 2000, a response was received from the U.S. Army 
Chemical School, now at Fort Leonard Wood, Missouri, 
indicating that the facility was unable to find any 
information on the storage of dispositions of chemicals for 
Army Units based in Hawaii in 1975.  They had no information 
on any disposition by the 125th Signal Battalion, 25th 
Infantry.  It was advised that the Office of Air Force 
History and U.S. Army Soldier and Biological Chemical Command 
should be contacted.  

Also in October 2000, a response was received from the U.S. 
Army Soldier and Biological Chemical Command indicating that 
they were unable to supply any information regarding the 
inquiry.  

In July 2002, a response was received from the U.S. Soldier 
and Biological Chemical Command indicating that they had no 
information related to the veteran.  There was no information 
that they could provide to assist in the claim.  

In February 2003, a response was received from the U.S. Air 
Force indicating that they could provide any information 
pertinent to the veteran.  

III.  Pertinent Law and Regulations

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet. App. 488 (1997).  Therefore, even 
without the well-grounded-claim requirement (repealed by the 
VCAA), a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).  Moreover, as noted 
above, with respect to any assertion of a fact requiring 
professional medical expertise, "lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus."  Bostain v. West, 11 Vet. App. 124, 127 
(1998).

In this case, the veteran contends that he was exposed to 
toxic chemicals including Agent Orange in service, and that 
such exposure caused his claimed disabilities.  The specific 
statute pertaining to claimed exposure to Agent Orange is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto 
previously provided that, if a veteran who served on active 
duty in Vietnam during the Vietnam era developed one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations have also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases, which have been listed 
therein, are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, certain soft-tissue sarcomas, and diabetes mellitus 
(Type 2).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 2001)); and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(thus reversing the Court's holding in McCartt, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  See also 68 Fed. Reg. 34,539-
43 (June 10, 2003) (final rule, to be codified as amended at 
38 C.F.R. § 3.307(a)(6)(iii)).  As the new provisions are 
liberalizing, they are applicable to the issues on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  There is no indication, to date, that 
NAS has identified any scientific basis for associating 
herbicide exposure with the disorders which are claimed by 
the veteran.  See also 67 Fed. Reg. 42,600 (June 24, 2002), 
wherein the Secretary announced that no diseases were being 
added to the presumptive list.

Even more recently, on March 26, 2003, a proposed rule was 
published, at 68 Fed. Reg. 14,567-70, to add chronic 
lymphocytic leukemia (CLL) to the list of diseases under 
3.309(e) for which presumptive service connection is granted 
based on herbicide exposure.  The Secretary's decision to 
propose adding CLL to this list was based upon the most 
recent report from the NAS on herbicides used in Vietnam, 
Veterans and Agent Orange, Update 2002.  In that report, NAS 
concluded that "there is sufficient evidence of an 
association between exposure to at least one of the chemicals 
of interest (2,4-D, 2,4,5-T or its contaminant TCDD, 
picloram, or cacodylic acid) and CLL."  The term 
"sufficient evidence of an association," as explained in 
the NAS report, means that a positive association has been 
observed between herbicides and the outcome in studies in 
which chance, bias, and confounding could be ruled out with 
reasonable confidence.  NAS discussed several studies that 
reported findings regarding the incidence of CLL as 
distinguished from other types of leukemia.  To date, the 
proposed amended regulation has not been finalized.

IV.  Service connection for acne, hidradenitis of the left 
axilla, and/or disability manifested by cracking and bleeding 
of the hands

In the present case, the competent evidence of record 
indicates that the veteran did not serve in the Republic of 
Vietnam while on active duty.  Accordingly, exposure to Agent 
Orange during service may not be presumed.  

The veteran has alleged that he was exposed to toxic 
chemicals, including Agent Orange, while he was stationed in 
Hawaii.  He reported that he was part of a detail assigned to 
dispose of the chemicals.  In response to the veteran's 
contentions, several attempts have been made to verify 
exposure to herbicides (Agent Orange) and other toxic 
chemicals during active service.  Without doubting the 
veteran's account of being involved in the disposal of the 
contents of storage containers in Hawaii in 1975, no evidence 
has been received which would support his contention of 
exposure to Agent Orange or other toxic chemicals during his 
period of active service.

In addition, with respect to acne, hidradenitis of the left 
axilla, and a disability manifested by cracking and bleeding 
of the hands claimed by the veteran to have resulted from 
exposure to toxic chemicals including Agent Orange during 
service, these conditions are not entitled to presumptive 
service connection on a herbicide-exposure basis under 
current law.  

As to the merits of the case, although the record contains 
medical opinions which purport to link the veteran's acne and 
hidradenitis of left axilla to toxic chemical exposure, the 
record clearly lacks any competent evidence establishing 
exposure to toxic chemicals during active service.  In this 
regard, the Board finds that, because the evidence of record 
does not support the predicate basis for the medical 
opinions, i.e., exposure to toxic chemicals to include Agent 
Orange during service, the opinions are of no probative 
value.  

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, the 
veteran is not entitled to service connection for any of his 
disorders under the theory that they resulted from exposure 
to Agent Orange or other toxic chemical during service.

Accordingly, in the absence of in-service exposure to toxic 
chemicals to include Agent Orange, the claims of service 
connection for acne, hidradenitis of the left axilla, and/or 
disability manifested by cracking and bleeding of the hands 
must be denied.  

The Board will now address the issue of whether the veteran 
is entitled to service connection for acne on the basis of 
aggravation.  

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Initially, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service.  The burden of 
proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the Board believes that the evidence clearly 
establishes that acne existed prior to service.  The 
veteran's December 1973 enlistment examination contains a 
notation indicating acne vulgaris, back and face.  The Board 
concludes that this constitutes clear and unmistakable 
evidence that acne vulgaris existed prior to service.  
Moreover, as will be discussed below, aggravation during 
service is also not shown by the record in this case.  Thus, 
as to the claimed acne condition, the Board finds that this 
evidence is sufficient to overcome the presumption of 
soundness in this case.

The next question the Board must address is whether the 
veteran's pre-existing, acne condition underwent a permanent 
increase in severity as a result of his military service.  

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's acne vulgaris underwent a permanent increase in 
severity during his period of active duty.  As discussed 
herein, the service medical records document that the veteran 
was seen on one occasion for acne.  Temporary or intermittent 
flare-ups of a pre-existing disease during service are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, worsens.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  In this case, the 
service medical records are negative for any evidence of a 
worsening of the underlying acne vulgaris.  

The Board recognizes the veteran's sincere belief that his 
claimed acne was aggravated by service.  However, the veteran 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence as to the matters of 
causation and aggravation in conjunction with his claimed 
disabilities.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge," aff'd sub nom.  
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 
119 S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's pre-existing acne was 
not aggravated during service.  Thus, the benefits sought on 
appeal must be denied.

V.  Service connection for psychiatric disorder, including 
whether such disability may be proximately due to a service-
connected disability

The service medical records show that in April 1975 the 
veteran was awaiting discharge and reportedly felt nervous.  
The diagnosis was anxiety reaction.  

A thorough review of the entire record does not disclose that 
the veteran has a psychiatric disorder caused by active 
service.  The service medical records show no evidence that 
he was treated for the condition on more than one occasion.  
Based upon these findings, the Board concludes that the 
veteran's anxiety reaction was acute and transitory and 
resolved with treatment during service.  The separation 
examination does not reveal any pertinent abnormalities.  
There is no evidence that an acquired psychiatric disorder 
was incurred during active service.  

The first evidence of a psychiatric disorder is the November 
1978 VA examination.  Thus, there is no showing that the 
veteran had a chronic psychiatric disability at the time of 
separation from service, or that a psychotic disorder was 
present within one year following discharge.

The December 1998 opinion of a physician was based on a 
review of the veteran's complete claims file, including the 
service medical records.  The examiner concluded that, based 
upon the medical evidence of record, the current psychiatric 
disability was related secondary to the veteran's non-
service-connected skin condition.  This statement is highly 
probative because it is based upon a complete review of the 
record, and not mere conjecture.  The private treatment 
records show the presence of a psychiatric disorder secondary 
to physical disorders.  There is no competent evidence of 
record to that a psychiatric disability is related to a 
service-connected disability. 

The evidence in support of his claim includes the veteran's 
own assertions and testimony that his current psychiatric 
disorder is related to service.  His statements, however, are 
not probative evidence, as a layperson cannot advance 
probative evidence of a medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen, supra.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's current psychiatric disorder began in service or 
was manifested as a psychosis to a compensable degree within 
one year following discharge from active service, or is 
proximately due to a service-connected disability.  The Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 
supra.

VI.  Service connection for left upper extremity nerve damage
proximately due to hidradenitis of the left axilla

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

With respect to the veteran's claim of entitlement to service 
connection for left upper extremity nerve damage proximately 
due to hidradenitis of the left axilla, service connection 
has not been established for hidradenitis.  

Despite competent evidence of a current left upper extremity 
nerve damage, in the absence of service connection for 
hidradenitis of the left axilla, there is no basis under the 
law to grant entitlement to secondary service connection for 
left upper extremity nerve damage.  See 38 C.F.R. § 3.310(a); 
See Sabonis, 6 Vet. App. at 430 (in a case where the law and 
not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law).



ORDER

Entitlement to service connection for acne is denied.

Entitlement to service connection for hidradenitis of the 
left axilla is denied.

Entitlement to service connection for left upper extremity 
nerve damage proximately due to hidradenitis of the left 
axilla is denied.

Entitlement to service connection for a psychiatric disorder, 
including whether this disability may be proximately due to a 
service-connected disability is denied.

Entitlement to service connection for a disability manifested 
by cracking and bleeding of the hands is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

